I respectfully dissent. Code section 10015 provides that no chattel mortgage is valid against existing creditors, without notice, unless duly recorded or filed. An "existing creditor" under this statute, means one who has obtained a lien, as by attachment, execution or otherwise, upon the property. Under the doctrine of the Blackman cases and Raybourn v. Creger, supra, the general creditors of deceased insolvent mortgagor became "existing creditors" within the meaning of the statute, as of the time of his death. At that time they obtained a lien upon the property and they were "creditors" without notice. Therefore, under the plain provisions of the statute the chattel mortgage was not valid against them.
But the majority opinion appears to hold that the chattel mortgage was not subject to the provisions of the recording acts because it was a purchase money mortgage. It should be sufficient answer to this that the statute makes no such exception. It recites, "No * * * mortgage of personal property * * * is valid * * *." Nor, despite diligent research, has the majority been able to point to any cases which hold this statute is not applicable to purchase money mortgages. On the contrary, the fair inference to be drawn from the authorities is that the statute does include such mortgages. Illustrative cases are Wertheimer 
Degen v. Parsons, 209 Iowa 1241, 229 N.W. 829; Slimmer  Thomas v. Lawler, 205 Iowa 813, 218 N.W. 516; Strand v. Jones County,228 Iowa 875, 293 N.W. 477.
The majority opinion is largely based upon the following statements:
"In this case, Lewis never received but a limited interest and ownership in these automobiles. * * * The remaining interest, the amount of the purchase price furnished, was at all times in the Securities Acceptance Corporation. It never became *Page 707 
a part of his property nor a part of his estate, and, therefore, never became subject or liable to the claims of the estate, or of its other creditors."
I do not agree that one who buys personalty which is subject to a purchase money mortgage has a limited ownership in the property itself. He owns the property absolutely and the purchase money mortgage is merely a lien upon it the same as any other mortgage. If the quoted statements are correct, no bona fide purchase money mortgage need be recorded, because as to the unpaid balance the property "never became a part of his [the buyer's] property".
It is true a purchase money mortgage is superior to previous liens or claims arising through the purchaser, such as prior judgments which are liens upon real estate. But the question here involves the rights of creditors whose liens attached after the mortgage was executed and the answer turns upon the effect of failure to file or record under the recording act, Code section 10015.
I would affirm the judgment of the trial court.